United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3240
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Jonathan Alexander

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 10, 2019
                                Filed: July 30, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Jonathan Alexander pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2). At sentencing, the district court1


      1
       The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
increased Alexander’s base offense level because his prior conviction for robbery in
violation of Ark. Code Ann. § 5-12-102 was “a crime of violence.” See USSG
§ 2K2.1(a)(3). This resulted in an advisory guidelines range of 78 to 97 months in
prison. Alexander appeals his 78-month sentence, arguing his Arkansas robbery
conviction is not a crime of violence under the Guidelines.

       “The term ‘crime of violence’ means any offense under federal or state law,
punishable by imprisonment for a term exceeding one year, that -- (1) has as an
element the use, attempted use, or threatened use of physical force against the person
of another, or (2) is . . . robbery.” USSG § 4B1.2(a), incorporated by reference in
§ 2K2.1, comment. (n.1). Alexander argues that Arkansas robbery is not a crime of
violence under § 4B1.2(a) because (1) the degree of physical force required to commit
the offense does not rise to the level of force required by the force clause,
§ 4B1.2(a)(1), and (2) the elements of Arkansas robbery “sweep more broadly” than
the elements of the enumerated offense of generic robbery in § 4B1.2(a)(2).

      In United States v. Stovall, 921 F.3d 758, 760 (8th Cir. 2019), we held that
“Arkansas robbery has the same elements as the generic definition of robbery.” In
United States v. Smith, No. 17-3760, 2019 WL 2619867 (8th Cir. June 27, 2019),
applying Stokeling v. United States, 139 S. Ct. 544 (2019), we held that Arkansas
robbery requires sufficient force to overcome a victim’s resistance; therefore it is a
crime of violence under both the force clause and the enumerated offense clause of
USSG § 4B1.2. 2019 WL 2619867 at *2. We are bound by these recent, controlling
decisions. Accordingly, the judgment of the district court is affirmed.
                       ______________________________




                                         -2-